   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )       CRIMINAL ACTION NO.
    v.                             )           2:17cr38-MHT
                                   )               (WO)
EUNISES LLORCA-MENESES             )


                          OPINION AND ORDER

    This criminal case is currently before the court on

two motions for a new trial made by defendant Eunices

Llorca-Meneses.      In    her    first,   she    argues    that   the

"interest of justice," Fed. R. Crim. P. 33(a), requires

a new trial because inculpatory testimony was improperly

admitted at trial.       As ground for her second, she argues

that newly discovered evidence warrants a new trial.               For

reasons that follow, the first motion will be granted,

albeit not for all the reasons advanced, and the second

one denied.



                    I.     Procedural History

    February   9,   2017:    Llorca-Meneses       and     codefendant

Reinier   Perez-Rives      were     charged      in   a    five-count
indictment with one count of conspiracy to commit wire

fraud in violation of 18 U.S.C. § 1349, two counts of

aiding    and    abetting        aggravated   identity   theft   in

violation of 18 U.S.C. §§ 1343 and 2, and two counts of

aiding    and    abetting        aggravated   identity   theft   in

violation of 18 U.S.C. §§ 1028A and 2.

      July 27:    Perez-Rives pled guilty pursuant to a plea

agreement.

      September 8:    A jury found Llorca-Meneses guilty of

all five charges.

      September 18:       Llorca-Meneses filed a motion seeking

an extension of time to file a motion for a new trial.

The government did not object, the extension motion was

granted, and she was given until October 13.

      October 11:     Prior to the expiration of the first

extension, Llorca-Meneses moved for a second extension

based in part on defense counsel’s inability to reach her

following Hurricane Irma.          The government did not object,

the   court     granted    the    second   extension   motion,   and

Llorca-Meneses was given until October 27.
                                      2
      October 27:     Llorca-Meneses filed her first motion

for a new trial, which was then later briefed by the

government.

      January 25, 2018:       After her first motion for new

trial   had    been   briefed       and     was    under   submission,

Llorca-Meneses      orally    sought       leave   to   file   a   second

motion for new trial, this time based on newly discovered

evidence.     The government did not object.

      January 26:     The court granted the January 25 oral

motion, and gave Llorca-Meneses until February 8 to file

a “new or amended” motion for a new trial.                     Briefing

Order (doc. no. 118).

      February 9: Llorca-Meneses filed a “First Amended

Motion for New Trial,” which was then later briefed by

the   government.      (Due    to    defense       counsel’s   lack   of

familiarity with filing documents under seal, the amended

motion, although due on February 8, was not docketed

until February 9.)

      July 10:   Because of the seriousness of the matter

presented, up through July 10 the court obtained and
                                       3
received transcripts of various parts of the trial to

rely upon in its ruling.



           II. Timeliness of Motions for New Trial

    The         court    must      first           determine      whether

Llorca-Meneses's motions for new trial were timely filed.

Motions for new trial are governed by Federal Rule of

Criminal     Procedure      33,     which         states:      “Upon   the

defendant's motion, the court may vacate any judgment and

grant a new trial if the interest of justice so requires.”

Fed. R. Crim. P. 33(a).           Rule 33(b) divides motions for

new trial into two general categories: those based on

newly discovered evidence and those based on all other

grounds.     While defendants have three years after the

verdict    to    file   motions     based         on   newly   discovered

evidence, see Fed. R. Crim. P. 33(b)(1), motions based

on all other grounds must be filed within 14 days of the

verdict.    See Fed. R. Crim. P. 33(b)(2).

    Before       the    court     are       two    interest-of-justice

motions, one based on newly discovered evidence, and the
                                        4
other based on 'another ground.'      Llorca-Meneses’s first

motion for new trial is based on another ground, and,

thus, is a Rule 33(b)(2) motion subject to a 14-day

limitation.     As the court granted extensions of time

before the allowed time periods had elapsed, the motion

was timely.    See Fed. R. Crim. P. 45(b)(1) (“When an act

must be done within a specific period, the court may

extend   the   time   either   (A)   before   the   originally

prescribed or previously extended time expires....”).

The second motion argues a new trial is warranted due to

“newly discovered evidence.”     As this was a Rule 33(b)(1)

motion, the three-year filing deadline applies, and it

was timely.

    The government argues that, because the second motion

was labelled an “amended” motion and did not expressly

incorporate the first motion, Llorca-Meneses abandoned

the ground for her first motion.        As support for this

assertion, the government relies on the rule from the

civil context that “an amended pleading supersedes the

former pleading," and thus "the original pleading is
                                 5
abandoned by the amendments, and is no longer part of the

pleader’s averments against his adversary.”             Pintando v.

Miami-Dade Housing Agency, 501 F.3d 1241, 1243 (11th Cir.

2007).

     The court is not persuaded by this argument.               Aside

from the fact that this is a criminal case, not a civil

one, a motion for new trial is not a pleading even in the

civil context.      See PLEADING, Black's Law Dictionary

(10th ed. 2014) (“A formal document in which a party to

a legal proceeding (esp. a civil lawsuit) sets forth or

responds to allegations, claims, denials, or defenses.

In federal civil procedure, the main pleadings are the

plaintiff's     complaint   and   the     defendant's   answer.”).

While there are good reasons to adopt such a rule in the

case of pleadings, such formality is not called for in

the case of motions.        Moreover, the government has not

put forward and the court has not identified any rules

of   criminal   procedure    or   cases    indicating    this    rule

applies to motions for a new trial in the criminal

context.
                                   6
       Furthermore, the court will not rely on a label when

the substance of the motion clearly seeks independent

relief under Rule 33(b)(1).            To do so would exalt form

over    substance,    and     create       a    trap   for   unseasoned

litigators.          In     addition,          the   court   may   have

unintentionally contributed to counsel’s labelling error

when, in response to notice of the new evidence, it

entered an order to file a “new or amended motion.”                 In

light of this history, the court finds it more likely

that counsel made an honest mistake than that he intended

to abandon his earlier motion by labeling the second

motion “amended.”         Especially given the court’s possible

contribution to the labelling error, it is unwilling to

take the draconian step of holding that Llorca-Meneses

abandoned her first motion by implication.                   Thus, the

court finds that both motions are properly before the

court for resolution.




                                       7
                  III.    Legal Standard

    Under Rule 33(b)(2), the court is empowered to grant

a new trial “if the interest of justice so requires.”

Fed. R. Crim. P. 33.      Outside the context of claimed

newly discovered evidence, this standard is broad, and

the decision to grant a new trial is within the sound

discretion of the trial court, see United States v.

Vicaria, 12 F.3d 195, 198 (11th Cir. 1994); the trial

court may grant a motion for new trial even where the

defect does not constitute reversible error, or even

legal error at all.      See id. at 198-99.    Rather, the

court “has very broad discretion in deciding in whether

there has been a miscarriage of justice.”     United States

v. Hall, 854 F.2d 1269, 1271 (11th Cir. 1988).     Indeed,

the power of a district court to grant a new trial “is

not limited to cases where the district court concludes

that its prior ruling, upon which it bases the new trial,

was legally erroneous.”    Vicaria, 12 F.3d at 198-99.   In

addition, “the cumulative effect of multiple errors may

so prejudice a defendant’s right to a fair trial that a
                               8
new trial is required, even if the errors considered

individually     are    non-reversible.”               United   States    v.

Thomas,   62     F.3d      1332,    1343          (11th    Cir.      1995).

Llorca-Meneses’s first motion, which does not rely on

newly discovered evidence, is governed by this standard.

     However, defendants seeking a new trial based on

newly   discovered      evidence    under          Rule   33(b)(1)    must

satisfy   a    five-part    test:   (1)          the   evidence   must    be

discovered following the trial; (2) the movant must show

due diligence to discover the evidence; (3) the evidence

must not be merely cumulative or impeaching; (4) the

evidence must be material to issues before the court; and

(5) the evidence must be of such a nature that a new

trial would probably produce a new result.                      See United

States v. Taohim, 817 F.3d 1215, 1223 (11th Cir. 2013).

Of   course,    for    evidence    to       be   likely    to   produce    a

different result, it must be admissible at trial.                        See

United States v. Jernigan, 341 F.3d 1273, 1287 (11th Cir.

2003) (affirming the denial of a motion for a new trial

because the evidence offered was not admissible under
                                        9
Fed.    R.   Evid.   804(b)(3),     and,      thus,   would    not   have

produced     a   different     result    at     trial).     Failure    to

satisfy any one of the five elements is fatal to a motion

for new trial on this basis.             Taohim, 817 F.3d at 1223.

Motions for new trial based on newly discovered evidence

are “highly disfavored,” and district courts “should use

‘great caution’ in granting a new trial motion based on

newly discovered evidence.”                Jernigan, 341 F.3d 287

(internal quotations omitted).             Llorca-Meneses’s second

motion is governed by this standard.



                      IV.      Factual Background

       Llorca-Meneses and codefendant Perez-Rives were each

charged with one count of conspiracy to commit wire

fraud,    two    counts   of    aiding    and    abetting     aggravated

identity theft, and two counts of aiding and abetting

aggravated identity theft.               Perez-Rives pled guilty,

pursuant to a plea agreement, to one count of conspiracy

to commit wire fraud and one count of aggravated identity

theft, and the government dismissed the other charges
                                     10
against    him.     Llorca-Meneses     pled   not    guilty     and

proceeded to trial.

    At trial, the government presented evidence that

Llorca-Meneses and Perez-Rives embarked on two road trips

across the southern United States in December 2017--the

first with another couple and the second by themselves.

Video evidence showed the vehicles they rented stopping

at multiple gas stations where 'skimming devices' were

planted.     These skimming devices recorded credit- and

debit-card information from customers who used the gas

pump where the devices were placed.           The devices then

relayed    that   information   to   persons--Perez-Rives       and

allegedly Llorca-Meneses--with access to the devices, who

then activated or re-encoded 'access devices' such as

gift cards with the stolen information.             Those access

devices were then used as if they were the credit or

debit cards scanned by the skimming devices.                  Video

evidence and police testimony showed that Perez-Rives and

several others, including Llorca-Meneses, stopped at a

number of the impacted gas stations, and skimming devices
                                 11
were found on the pumps they allegedly used.                Although

Perez-Rives and another unidentified male were on camera

using an ATM at one of the gas stations, the video

surveillance    did   not    definitively    show   who    used   the

impacted pumps.    When Llorca-Meneses and Perez-Rives were

apprehended, Perez-Rives was caught with 38 re-encoded

cards on his person.         Police found one re-encoded gift

card, a gas pump key, and six thousand dollars in cash

in Llorca-Meneses’s purse, which was located either in

the   center    console     or    at   Perez-Rives’s      feet,   and

therefore accessible to both passengers.1

      Llorca-Meneses's counsel's theory throughout trial

was    that    Perez-Rives       was   the   mastermind     of    the



    1.   Llorca-Meneses   was    driving  when  she   and
Perez-Rives were pulled over. The government contended
throughout trial that the purse was found in the center
console, and therefore was in Llorca-Meneses’s possession
at the time she was arrested. See Tr. Transcript Jason
Kolbe Testimony (doc. no. 148) at 13:21-15:2. According
to Llorca-Meneses’s testimony, when she and Perez-Rives
were pulled over, her purse was at Perez-Rives’s feet and
out of her reach, rather than in the center console,
because the design of the car made placing it anywhere
else uncomfortable.       See Tr. Transcript Eunices
Llorca-Meneses Testimony (doc. no. 146) at 32:21-33:6.
                              12
conspiracy, and that Llorca-Meneses, while present, did

not know what Perez-Rives was doing with the skimming

devices.       In particular, her defense counsel attempted

to show that she and Perez-Rives had recently rekindled

their       romantic    relationship       from    high     school,    and

Perez-Rives convinced her to ride around the country with

him     without        mention   of        his      criminal       scheme.

Llorca-Meneses--according        to    her       defense    counsel--was

naive and wanted to travel outside her home state of

Florida for the first time; she agreed to the road trip

but not the criminal conspiracy.                 The defense attempted

to      demonstrate       that   Llorca-Meneses             lacked     the

sophistication to participate in the offense, pointing

to    the    fact   Llorca-Meneses     immigrated      to    the     United

States from Cuba as an adult, speaks limited English, and

has worked as a cleaner for the duration of her time in

the United States.

      In pursuit of this theory, Llorca-Meneses's defense

counsel wanted to ask a testifying officer, Agent Frith,

if he knew the outcome of Perez-Rives’s case.                   During a
                                      13
break while the jury was excused, defense counsel sought

guidance from the court:

    “DEFENSE COUNSEL: I want to the get the Court’s
    direction on this.      On cross-examination, I
    don’t   want  to   step   out  of   line.     On
    cross-examination, I was planning on asking the
    investigator does he know the outcome of Mr.
    Perez’s case. I think that’s a proper question,
    Judge; but once again, I wanted to air that out.

    “THE COURT: Do you       know the outcome of Mr.
    Perez['s] case?

    “AGENT FRITH: I know he pled guilty under--is
    what I’ve been told.

    “DEFENSE COUNSEL: That’s all I was going to ask
    him, Judge, but I wanted to make sure that was
    appropriate.

    “THE COURT:      Are you objecting to that question?

    “THE GOVERNMENT: No.

    “THE COURT:      Very good.”

Tr. Transcript Sterling Frith Testimony (doc. no. 90) at

31:4-17.      When    the   jury    returned,   the   following

transpired:

    “DEFENSE COUNSEL: Now, in fact, her codefendant
    on this case was Mr. Rives; is that correct?

    “AGENT FRITH: Yes, sir.

                                   14
    “DEFENSE COUNSEL: He was charged with the exact
    same thing she was charged with; is that correct?

    “AGENT FRITH: I’m not aware of what his charges
    were.   I’m   not   even  actually   aware   of
    what--specifics in Ms. Meneses’s charges.

    “DEFENSE COUNSEL: Okay. Are you aware that he
    came into federal court and pled guilty?

    “AGENT FRITH: I am.”

Id. at 62:5-14.

    Up    until    this    point   in   the   trial,   while    the

government had put forward a host of evidence showing

Llorca-Meneses was present for the conspiracy, evidence

tending to show that she joined in it was limited and not

conclusive.       Evidence of these elements was limited to

the cash, the key, and the re-encoded gift card found in

Llorca-Meneses’s purse, and the government’s strained

attempt   to      show    that   Llorca-Meneses   served   as     a

distraction at one of the gas stations.2



    2. There is some reason to question whether the cash
was evidence of Llorca-Meneses’s participation in the
conspiracy.   The government assumed, as did seemingly
everyone at the time of trial, that the cash was
ill-gotten gains from the conspiracy. However, according
to a psychological evaluation of Perez-Rives prior to
                              15
    On redirect, the government sought to ask Agent Frith

for additional details regarding Perez-Rives’s guilty

plea.   Before continuing, the government conferred with

defense counsel, who stated no objection.   The government

proceeded:

    “THE GOVERNMENT: Now, I placed in front of you
    a copy of the plea agreement that was actually
    filed in federal court for Mr. Rives. Do you
    see that in front of you?

    “AGENT FRITH: Yes, ma’am.

    “THE GOVERNMENT: And do you see which charges he
    pled guilty--

    “AGENT FRITH: Yes. Pleading pursuant to one and
    four.

    “THE GOVERNMENT: Okay.   And what’s one and four?

    “AGENT FRITH: Conspiracy to commit wire fraud,
    aggravated identity theft aiding and abetting.
    ...

    “THE GOVERNMENT: Does it say the factual basis?

    “AGENT FRITH: It does.



sentencing, the $ 6,000 cash seized was legitimate money
he earned by selling his truck.         See Psychiatric
Evaluation   (doc.  no.   108-2).     At   Perez-Rives’s
sentencing, the $ 6,000 was not included in calculating
the loss amount.
                             16
    “THE GOVERNMENT: Can you read the first--I think
    it’s the first two paragraphs. Let’s do the first
    one paragraph. Make sure.

    “AGENT   FRITH:   The   defendant   admits   the
    allegations charged in count one of the
    indictment and understands that the nature of
    the charge to which the plea is offered involves
    proof as to count one of the indictment and
    to--indictment which is in violation of Title
    18, United States Code 18, Section 1349.
    Specifically, the defendant admits the following
    to be true and correct.”

                          ...

    “THE GOVERNMENT: Paragraph A on page number 4.
    Could you please read that into the record?

    “AGENT FRITH: On page number 4?

    “THE GOVERNMENT: Yeah. Same page, paragraph A,
    as in apple, under the factual basis.

    “AGENT FRITH: Beginning on a date unknown and
    continuing to or on about December 21st, 2016,
    in the Middle District of Alabama and elsewhere,
    the defendant, Reiner Perez-Rives, did conspire
    with the codefendant and others to unlawfully
    commit wire fraud.

    “THE GOVERNMENT: Okay. Thank you. No--we’re not
    going to read anything further.    You’re aware
    there are only two defendants charged in this
    case; correct?

    “AGENT FRITH: That is correct.”

Id. at 66:1-67:16.
                                17
      Thus, the jury heard testimony by Agent Frith that

Perez-Rives--who they knew pleaded guilty--swore that he

had conspired with Llorca-Meneses to commit the very

crimes about which she claimed to be totally ignorant.

Ordinarily,        the     court     would   not   have   allowed    the

admission     of    a     non-testifying      codefendant’s    hearsay

statement inculpating the defendant, or would have at

least provided, even sua sponte, a limiting charge to the

jury about the permissible use of such substantially

incriminating testimony if it had any permissible use.

      After trial that day concluded, the court was deeply

concerned about the propriety of Agent Frith’s testimony

and    held   an         in-camera     conference.        During    that

conference, the court confirmed with the parties that the

government showed Perez-Rives's plea agreement to defense

counsel prior to asking Agent Frith about it, and asked

defense counsel if he intentionally allowed the plea

agreement to be introduced.              Defense counsel responded,

“Well, it’s not that I wanted it or not wanted it”; and

that, “in candor to the court, when I asked Mr. Frith
                                        18
that, I was just asking if he knew that [Perez-Rives] had

pled guilty.” Tr. Transcript In-Camera Hearing (doc. no.

147) at 2:21-3:9.

    On the last day of trial, Llorca-Meneses took the

stand and testified that she did not understand how gift

cards or debit cards work; that the gift card found in

her purse was a gift to her from Perez-Rives; and that

she did not know it should not work at locations other

than the store designated on the card.        She further

testified that her purse was on the floor of the car at

Perez-Rives’s feet while she was driving, and that she

never put the money or the key in it.     When the police

pulled them over and Llorca-Meneses needed her driver’s

license, Perez-Rives took her wallet out of her purse and

handed it to her but kept the purse by him.   She did not

see the money or the key until the police searched the

purse and the vehicle and uncovered it.   Perez-Rives was

never called as a witness, and therefore was not subject

to cross-examination.   Neither party requested and the

court did not provide a cautionary or otherwise limiting
                             19
instruction to the jury about Perez-Rives’s guilty plea

or the incriminating hearsay testimony read from the

factual basis for the plea.     On September 8, 2017, the

jury found Llorca-Meneses guilty on all five counts.

    After a few days of reflection, the court remained

disturbed about the introduction of Perez-Rives's plea

agreement.   It held an in-camera hearing on September 12,

2017, and told the parties: “I had some very--I have to

admit, some very serious concerns, the first being the

most serious, where Mr. Perez’s comment came in.    I’m not

saying it warrants a new trial, but it’s serious enough

for me to bringing it to your attention.”          Sept. 12

Hearing Transcript (doc. no. 145) at 4:22-5:1.   The court

continued and clarified that its primary concern was

about “the statement ... by the codefendant Perez that

[Llorca-Meneses] was part of the conspiracy,” id. at

9:6-7, and that it was worried because it was “a close

case.”   Id. at 14:11-12.   It acknowledged that it was not

trying to blame either party, but rather that “maybe it

was the court that committed the error,” id. at 7:17-18,
                               20
and that, “My concern is I should not have allowed that”

as it was an “instance[] where the court itself maybe

should    have    stepped             in    and     prevented          that    from

happening.”      Id. at 4:4-7.



                                 V.    Discussion

    As      stated,          before           the         court        are     two

interest-of-justice motions for a new trial.                           One argues

for a new trial due to the admission of the non-testifying

codefendant’s           hearsay               testimony             inculpating

Llorca-Meneses.         The       second         argues    newly       discovered

evidence--that        is,    a    statement         by    the     codefendant’s

lawyer    that   it    was       her       impression      that     Perez-Rives

thought    Llorca-Meneses             had    nothing       to     do    with    the

criminal activity--warrants a new trial.                        The court will

take up each motion in turn.



              A. Perez-Rives's Hearsay Testimony

    In her first motion for new trial, Llorca-Meneses

argues that the “interest of justice” requires a new
                                            21
trial because the government’s introduction of testimony

from her codefendant’s plea agreement without her having

an opportunity to cross-examine him unfairly prejudiced

her.    To be sure, the government did not place the plea

agreement itself into evidence; instead, the government

asked Agent Frith to answer questions about the contents

of the plea agreement for the jury, including (1) the

specific counts to which Perez-Rives pled guilty and (2)

hearsay statement by Perez-Rives regarding the factual

basis     for     his    plea,    both      of    which      inculpated

Llorca-Meneses.            The    court     views   the    motion    as

challenging      the    placing   of    these    pieces   of   evidence

before the jury.

       Because the hearsay statement by Perez-Rives about

the factual basis for his plea (which it now finds to be

inadmissible, inculpatory hearsay testimony in violation

of the Confrontation Clause) should not have allowed as

evidence,       the    court   concludes     this    error     unfairly

prejudiced Llorca-Meneses.             Accordingly, the court will

grant this motion and a new trial limited to this basis.
                                       22
                           1.      Legal Framework

       The Sixth Amendment guarantees criminal defendants

the     right      to   confront        and   cross-examine         adverse

witnesses.         See U.S. Const. Amend. VI.                “The primary

object of the constitutional provision ... was to prevent

depositions        or   ex      parte   affidavits   from     being    used

against the prisoner in lieu of a personal examination

and cross-examination of the witness.”                  Mattox v. United

States,      156    U.S.     237,    242–43   (1895).        By   requiring

witnesses          against       the    defendant       to    submit    to

cross-examination, “the accused has an opportunity, not

only    of    testing        the    recollection     and     sifting    the

conscience of the witness, but of compelling him to stand

face to face with the jury in order that they may look

at him, and judge by his demeanor upon the stand and the

manner in which he gives his testimony whether he is

worthy of belief.”           Id.    Indeed, “it is the confrontation

clause of the sixth amendment that forms the criminal

defendant's principal protection against the use, or
                                         23
misuse,    of    incriminating          extrajudicial          statements,”

United States v. Sarmiento-Perez, 633 F.2d 1092, 1099

(5th     Cir.   Jan.    9,     1981),         as    it    “ensure[s]         that

convictions will not be based on the charges of unseen

and    unknown--and      hence     unchallengeable--individuals.”

Lee v. Illinois, 476 U.S. 530, 541 (1986).                     In so doing,

it is “an essential and fundamental requirement for the

kind of fair trial which is this country's constitutional

goal.”    Pointer v. Texas, 380 U.S. 400, 405 (1965).

       The Confrontation Clause governs the admission of

out-of-court testimonial statements offered to prove the

truth     of    the    matter      asserted,          while     testimonial

statements offered for other purposes and nontestimonial

statements      are    governed     by    the       rules      of    evidence.

Crawford v. Washington, 541 U.S. 36, 59-61 (2004).                          After

decades    of    conflict      between        the    guarantees        of     the

Confrontation         Clause      and         the        admissibility         of

out-of-court          statements         under           the        rules      of

evidence--particularly           hearsay           exceptions        based     on

judicial findings of “reliability”--the Supreme Court
                                         24
settled the issue in 2004, acknowledging, “we do not

think the Framers meant to leave the Sixth Amendment's

protection to the vagaries of the rules of evidence, much

less to amorphous notions of ‘reliability.’”                               Id. at 61;

see id. at 59 (“To be sure, the Clause's ultimate goal

is    to    ensure          reliability        of       evidence,    but    it    is   a

procedural            rather    than      a    substantive        guarantee.           It

commands,            not    that     evidence           be    reliable,     but    that

reliability            be    assessed         in    a    particular       manner:      by

testing         in    the    crucible         of    cross-examination.”)               In

Crawford,            the     Court    held         the       Confrontation       Clause

requires testimonial statements of witnesses absent from

trial, when offered for the truth of the matter asserted,

to be admitted only where the declarant is unavailable

and    the       defendant         has    had       a     prior     opportunity        to

cross-examine the declarant.                            Id. at 59.         The Court

defined testimonial statements as “ex parte in-court

testimony or its functional equivalent--that is, material

such       as        affidavits,         custodial           examinations,        prior

testimony that the defendant was unable to cross-examine,
                                                   25
or similar pretrial statements that declarants would

reasonably expect to be used prosecutorially,” as well

as “extrajudicial statements ... contained in formalized

testimonial materials, such as affidavits, depositions,

prior testimony, or confessions,” and “statements that

were    made   under       circumstances    which     would    lead    an

objective      witness      reasonably     to   believe       that    the

statement would be available for use at a later trial.”

Id. at 51-52.         Statements that do not fall into these

categories are “nontestimonial,” and both testimonial

statements offered for purposes other than establishing

the    truth   of    the   matter   asserted    and   nontestimonial

statements are the province of hearsay law and the rules

of evidence.        Id. at 59-62.

       Still, even prior to Crawford it was well-established

that confessions or statements by accomplices implicating

a defendant are inherently unreliable and violate the

Confrontation Clause when admitted without an opportunity

to cross-examine the declarant.            See Douglas v. State of

Alabama, 380 U.S. 415 (1965) (holding the inability to
                                     26
cross-examine codefendant as to alleged confession denied

the    defendant    his    Sixth      Amendment    right);     Lee   v.

Illinois, 476 U.S. 530 (1986) (holding “there is no

occasion to depart from the time-honored teaching that a

codefendant's      confession      inculpating     the   accused     is

inherently unreliable, and that convictions supported by

such    evidence    violate     the     constitutional       right   of

confrontation.”); Lilly v. Virginia, 527 U.S. 116, 134

(1999) (holding “accomplices' confessions that inculpate

a criminal defendant are not within a firmly rooted

exception to the hearsay rule.”); United States v. Costa,

31 F.3d 1073, 1078-79 (11th Cir. 1994) (holding the

confession    of     a    non-testifying,         separately     tried

codefendant did not fall within the scope of a recognized

exception    to    the    hearsay     rule).      This   is    because

codefendant or accomplice statements that incriminate

defendants are “presumptively unreliable.”               Lilly, 527

U.S. at 131 (“It is clear that our cases consistently

have viewed an accomplice's statements that shift or

spread the blame to a criminal defendant as falling
                                      27
outside the realm of those hearsay exceptions that are

so trustworthy that adversarial testing can be expected

to add little to the statements' reliability.”) (internal

quotations and citations omitted).               Indeed, “[a]s the

Supreme      Court      has   consistently         recognized,        a

codefendant's confession is presumptively unreliable as

to the passages detailing the defendant's conduct or

culpability    because     those    passages     may    well   be    the

product of the codefendant's desire to shift or spread

blame, curry favor, avenge himself, or divert attention

to another.”       Costa, 31 F.3d at 1078 (11th Cir. 1994).

This    presumed      unreliability      makes    cross-examination

necessary:     “the     unreliability      of    such     evidence   is

intolerably           compounded         when       the        alleged

accomplice ... does not testify and cannot be tested by

cross-examination.”        Bruton v. United States, 391 U.S.

123, 136 (1968).

       For   similar     reasons,     “[w]ith      respect      to    a

codefendant's guilty plea, the general rule is one of

non-disclosure.”       United States v. Johnston, 620 F. App'x
                                    28
839, 845 (11th Cir. 2015)(unreported).         This is because,

“in most occasions, the admission of a co-defendant's

guilty plea will substantially affect the defendant's

right to a fair trial in that ‘the jury may regard the

issue of the remaining defendant's guilt as settled and

that the trial is a mere formality.’” United States v.

De La Vega, 913 F.2d 861, 866 (11th Cir. 1990) (citing

United States v. McLain, 823 F.2d 1457, 1465 (11th Cir.

1987)).    Because    a    codefendant’s      guilty   plea   may

incriminate the defendant by implication, the Eleventh

Circuit has instructed that, “when a jury learns of a

codefendant's   guilty    plea,     the    trial   judge   should

immediately admonish them against transferring the guilt

of one to another.”      United States v. DeLucca, 630 F.2d

294, 298 (5th Cir. 1980).         “[A] cautionary instruction

is generally sufficient to dispel any prejudice that

arises from informing the jury of a codefendant's plea

of guilty.”     Id.   However, “there may be aggravated

circumstances    in   which       the     strongest    corrective

instruction would be insufficient, as, for example, where
                                  29
the guilty plea of one codefendant necessarily implicates

another or others.”         United States v. Baete, 414 F.2d

782, 783 (5th Cir. 1969).

       Nonetheless,      unlike     incriminating           testimonial

statements       by     a    codefendant           not     subject      to

cross-examination, there are some circumstances where a

codefendant’s guilty plea may be admitted to serve a

legitimate      purpose,    and     admissibility          under     those

circumstances is governed by Federal Rule of Evidence

403.     See United States v. Griffin, 778 F.2d 707, 709

(11th Cir. 1985); see also United States v. McLain, 823

F.2d    1457,    1465    (11th    Cir.        1987)(“The    traditional

standard for admission of a co-defendant's guilty plea

comes under Fed. R. Evid. 403 ....”).                Rule 403 provides

that a trial judge should exclude relevant evidence where

its probative value is substantially outweighed by unfair

prejudice, and there are some instances where the guilty

plea    may     be    relevant    and        not   necessarily     unduly

prejudicial: for example, a guilty plea may be admitted

to either bolster or discredit a codefendant when that
                                        30
codefendant testifies.           See United States v. King, 505

F.2d 602 (5th Cir. 1974); United States v. DeLoach, 34

F.3d 1001, 1003 (11th Cir. 1994).              A guilty plea may also

be disclosed to the jury when a codefendant pleads guilty

during     the   course    of    the     trial    and    disclosure     is

necessary to explain his or her sudden absence from the

defense table.      See Griffin, 778 F.2d at 710 n.5.3

     Nevertheless,        even    where    there    is    a   legitimate

purpose for the introduction of the guilty plea, the jury

should be instructed about the limited use it may make

of   the   evidence,      and    under    no     circumstances    may   a

codefendant’s guilty plea be used as substantive evidence

against the accused.             See King, 505 F.2d at 607 (“A

co-defendant’s guilty plea or conviction may be brought

out at trial provided that 1) the evidence serves a

legitimate purpose and 2) the jury is properly instructed



    3. Still, in these instances, the better practice
would be for the trial judge simply to tell the jury that
the codefendant has been excused from trial for legally
sufficient reasons that should have no bearing on the
remaining defendant’s guilt or innocence, rather than
disclosing the plea. See Griffin, 778 F.2d at 710 n.5.
                              31
about the limited use they make of it.”); McLain, 823

F.2d at 1465 (11th Cir. 1987) (“A co-defendant's guilty

plea may not be used as substantive evidence of the

defendant's guilt.”).



                          2. Application

    In    this    case,      the     jury        heard   both      that     the

codefendant pleaded guilty and hearsay testimony from the

codefendant      expressly    saying           Llorca-Meneses      conspired

with him to commit the crime.                   Codefendant Perez-Rives

did not testify, and Llorca-Meneses did not have a prior

opportunity to cross-examine him.                    The court did not

issue    any      curative         instructions          to     the       jury.

Llorca-Meneses contends these events unfairly prejudiced

her and deprived her of her right to a fair trial.                          The

government argues any error was invited and therefore

waived because defense counsel solicited the testimony

about    the   guilty     plea      and    did     not   object       to    the

introduction      of   Perez-Rives’s            statement     in   the     plea

agreement.     The court now takes up each issue in turn.
                                          32
                           i. The Guilty Plea

      For    the    above     reasons,       the    court     agrees       with

Lloca-Meneses that guilty pleas by codefendants are, in

general, admissible only after a proper application of

the   Rule    403     balancing      test.         Here,    prior     to    the

introduction        of     Perez-Rives’s       guilty       plea,     defense

counsel      sought      guidance    from     the    court       as   to    its

admissibility            purportedly     to        show      Perez-Rives’s

culpability, and rather than engaging in the Rule 403

balancing test, the court merely asked the government if

it was going to raise an objection.                 When the government

did not object, the court reasonably assumed that both

sides agreed that Rule 403 balance was struck in favor

of admissibility.

      Moreover,       Lloca-Meneses's         counsel      himself     sought

introduction        of    evidence     that    Perez-Lopez          had    pled

guilty.      If there was error in the admission of the plea

here,   it    was     unequivocally      invited,         and,    under     the

doctrine of invited error, when a defendant puts on
                                        33
otherwise inadmissible evidence, he may not later obtain

relief for its admission.     See United States v. Jernigan,

341 F.3d 1273, 1290 (11th Cir. 2003) (finding that a

defendant in a joint trial, whose counsel affirmatively

stipulated   to   admission     of   codefendant’s   hearsay

statements, “may not make an affirmative, apparently

strategic decision at trial and then complain on appeal

that the result of that decision constitutes reversible

error.”); United States v. Carranza, 921 F.2d 1557, 1568

(11th Cir. 1991) (holding that, “because [the defendant]

caused the evidence of the co-defendant's guilty plea to

be presented as a tactical trial decision, he waives any

claim of error on appeal."); United States v. Chilcote,

724 F.2d 1498, 1503 (11th Cir. 1984) (holding that a

defendant’s failure to object to the introduction of the

guilty plea or request a limiting instruction at trial,

as well as his later reliance on the guilty plea in

closing argument, combined with other factors, precluded

relief); see also United States v. Martinez, 604 F.2d

361, 366 (5th Cir. 1979) (“The accepted rule is that
                                34
where the injection of allegedly inadmissible evidence

is   attributable    to    the   action   of   the    defense,   its

introduction   does    not   constitute     reversible    error.”)

(internal quotations omitted).

     To be sure, on re-direct the government inquired

further to clarify which specific counts Perez-Lopez had

plead guilty to, but, defense having opened up this area

of arguably inadmissible inquiry, this was a reasonable

extension of that inquiry. See United States v. Vinales,

658 Fed. Appx. 511, 524 (11th Cir. 2016) (unreported)

(holding that there was no reversible error where the

defendant relied on the guilty pleas of codefendants

throughout trial and the prosecutor introduced officer

testimony regarding the charges to which the codefendants

pled, noting that a prosecutor is not required to “fight

with one hand while his opponents fight with two--he may

make a ‘fair response’ to the defendant’s arguments.”);

United States v. Edwards, 716 F.2d 822, 825 (11th Cir.

1983)   (holding    that   where the      defendant    implied   the

codefendant had something to gain from testifying during
                                   35
cross, he established the relevancy of codefendant’s

guilty plea, and “[t]he district court did not err in

allowing the Government to rebut the inference of [the

codefendant’s]    bias    by   informing        the   jury    that   [the

codefendant] had already been convicted and sentenced

before trial”); see also, e.g., United States v. Beason,

220 F.3d 964 (8th Cir. 2000) (noting “the use of otherwise

inadmissible evidence to clarify or rebut an issue opened

up   by     defense    counsel        on    cross-examination”         is

permissible).



      ii.    Factual Statement in the Plea Agreement

     However,    the     court        reaches    a    much    different

conclusion    with    regard     to    Agent    Frith's      reading   of

Perez-Lopez's factual statement from the plea agreement

in which, as presented at trial, he essentially expressly

states that Lloca-Meneses was his accomplice.

     Under Crawford, where there is (1) a testimonial

statement, (2) offered to show the truth of the matter

asserted, (3) by a witnesses absent from trial, it may
                                       36
be admitted only where (a) the declarant is unavailable,

and (b) the defendant has had prior opportunity to cross

examine the declarant.                 These conditions were not met

before Perez-Rives’s statement was presented to the jury.

    The          latter            Crawford                requirements       are

straightforward: Perez-Rives was absent from trial; no

showing    was     made           that    he         was     unavailable;     and

Llorca-Meneses         did    not      have      a    prior     opportunity    to

cross-examine him.

    With    regard           to     first        element,       it    is    clear

Perez-Rives’s factual statement from the plea agreement

is testimonial under Crawford.                       Testimony “is typically

‘a solemn declaration or affirmation made for the purpose

of establishing or proving some fact.’” Crawford, 541

U.S. at 51 (“An accuser who makes a formal statement to

government officers bears testimony in a sense that a

person who makes a casual remark to an acquaintance does

not.”).          The     statement            in      question       came    from

Perez-Rives’s plea agreement, and began with Agent Frith

reading    the    portion         in     which       Perez-Rives     stated    he
                                            37
“admits the following to be true and correct.”                      Tr.

Transcript Sterling Frith Testimony (doc. no. 90) at

66:24; see also Plea Agreement (doc. no. 47) at 4.                  The

plea agreement contains an acknowledgement that it was

“being submitted to the Court,” and is followed by an

attestation by Perez-Rives that provides, “I swear under

penalty of perjury that the facts in the ‘factual basis’

paragraph above are true and correct,” and his signature.

Plea Agreement (doc. no. 47) at 2, 12. The plea agreement

was therefore, undoubtedly, “a solemn declaration or

affirmation      made   for    the   purpose   of    establishing    or

proving some fact,” those facts being those underlying

Perez-Rives’s conviction and his acknowledgement of his

obligations under the agreement.            Crawford, 541 U.S. at

51.   Thus, the plea agreement, which was made in the

presence    of   government      counsel    and     law   enforcement,

submitted to the court for             its use in future court

proceedings, and contains an attestation by Perez-Rives

taking     ownership     and    verifying      the    truth   of    the

representations made therein, is obviously testimonial:
                                      38
it is a “statement[] that declarants would reasonably

expect to be used prosecutorially,” and it is in no way

similar to “a casual remark to an acquaintance.”      Id.

    Finally, the court cannot find that the hearsay

factual testimony was presented for some purpose other

than to prove the truth of the matter asserted.          The

inculpatory statement from the plea agreement was not

relevant to Agent Frith’s testimony at all: he did not

offer the testimony to explain any investigative work,

and although he was aware Perez-Rives pled guilty, he

lacked any additional knowledge of Perez-Rives’s case.

See United States v. Vital, 531 F. App'x 950, 952 (11th

Cir. 2013) (unreported) (noting that “the Clause may not

preclude a statement by an out of court witness to law

enforcement officials if it is not offered for its truth

and, instead, is offered because it is “relevant to

explain   the   course   of    the   officials'   subsequent

investigative actions.”).     Tr. Transcript Sterling Frith

Testimony (doc. no. 90) at 62:10-11.    Because Perez-Rives

did not testify, it is clear they were not offered either
                                39
to bolster or impeach his credibility.                       Rather, the

testimony had one purpose, and one purpose alone: to show

that, according to Perez-Rives, Lloca-Meneses was his

accomplice.

       Because the out-of-court, testimonial statement was

offered to show the truth of the matter asserted, without

any showing that Perez-Rives was unavailable and without

Llorca-Meneses          having      a        prior     opportunity      to

cross-examine him, the introduction of the statement

violated the Confrontation Clause.

       The government responds, as with the admission of

the plea agreement, that Llorca-Meneses invited any error

with regard to the admission of the factual statement

from    the    plea   agreement     and      that    the   statement   was

properly introduced under the doctrine of fair reply.                   It

argues that defense counsel opened the door to the plea

agreement when he solicited testimony about the guilty

plea.         The    government’s       questions      about    the    plea

agreement,      it    argues,    were     legitimate       as   rebuttal.

Moreover, the government showed defense counsel the plea
                                        40
agreement prior to introducing it, and he did not raise

an objection.       The government, therefore, argues that

defense   counsel     cannot    now    complain     of     an   error   he

caused.

    As stated, as a general rule and subject to Rule 403,

inadmissible    evidence       is    admissible     on   re-direct      as

rebuttal evidence where defense counsel opens the door

to such evidence on cross-examination.

    There is no question that defense counsel introduced

the codefendant’s guilty plea because he asked Agent

Frith about it.       Further, once the guilty plea had been

introduced, the government reasonably sought to correct

a misrepresentation created by defense counsel on cross.

In particular, during cross, defense counsel asked Agent

Frith whether he knew there was a codefendant, that the

codefendant    “was    charged       with   the    exact    same   thing

[Llorca-Meneses] was charged with,” and whether Agent

Frith was “aware that [Perez-Rives] came into federal

court and pled guilty.”             Tr. Transcript Sterling Frith

Testimony (doc. no. 90) at 62:5-14.               Those questions may
                                      41
have implied that Perez-Rives pled guilty to all five

counts in the indictment.          Thus, it was not unreasonable

for     the   government     to    clarify         on       re-direct        that

Perez-Rives pleaded guilty to only counts one and four.

       However,   the    additional      questions          the   government

asked    to    demonstrate       that    Perez-Rives           had     himself

testified     that      Llorca-Meneses         was      guilty       were    not

permissible re-direct under the doctrine of fair reply

or    otherwise    because    they      did    not      reasonably          rebut

anything brought out on cross.                 There was, simply put,

no legitimate rebuttal purpose for asking Agent Frith to

read    the   factual    basis    for    the       plea--that        is,    “the

defendant, Reiner Perez-Rives, did conspire with the

codefendant       and    others    to        unlawfully       commit        wire

fraud”--and then asking him to confirm that “there are

only    two   defendants      charged         in     this     case.”         Tr.

Transcript Sterling Frith Testimony (doc. no. 90) at

67:8-16.      Llorca-Meneses did not open the door to these

questions by eliciting testimony about the guilty plea

as these additional questions were not directed towards
                                        42
correcting or rebutting any misimpression left by the

cross-examination.           On the contrary, the only possible

purpose behind those questions was to present, through

Perez-Rives,        direct      evidence        to   the    jury    of

Llorca-Meneses’s guilt--a clearly impermissible purpose.

Bringing in this statement introduced extremely unfairly

prejudicial evidence and violated Llorca-Meneses’s right

of confrontation.       See Griffin, 778 F.2d at 710) (finding

that where evidence is “dragged in by the heels for the

sake of its prejudicial effect,” it should not have been

admitted under Rule 403).         Plus, the last question by the

government, which clarified that Perez-Rives’s statement

expressly    implicated        Llorca-Meneses,       made   absolutely

clear   that      Perez-Rives     had    said    Llorca-Meneses    was

guilty,     and    it   is    well-established       that    “specific

testimony that ‘the defendant helped me commit the crime’

is ... difficult to thrust out of mind.” Richardson v.

Marsh, 481 U.S. 200, 208 (1987), and thus is powerfully

incriminating.



                                        43
       Even if Perez-Rives's statement in his plea agreement

had had some marginal rebuttal value, its probative value

was     substantially       outweighed       by     unfair     prejudice.

Llorca-Meneses had not opened herself up to evidence so

severely and unfairly prejudicial.                  While Perez-Rives's

guilty      plea     could      be      viewed         as     implicating

Llorca-Meneses, it did not necessarily.                     Perez-Rives’s

statement in the plea agreement, in contrast, was clear

and unequivocal evidence of her guilt.                 Cf. United States

v.    Schwartz,    541   F.3d    1331,       1353     (11th    Cir.   2008)

(finding    a     Confrontation       Clause      violation     mandating

reversal    where     the    admitted       hearsay     implicated      the

defendant, saying: “[i]f the affidavit was insufficient

to compel an inference of              guilt based on the trial

testimony alone, the inference was made inevitable--and

therefore 'devastating'--when the prosecutor expressly

made    that    connection      for    the     jury    in     his    closing

argument.”).         Such    testimony--in          addition    to    being

inherently suspect due to accomplice’s desires to shift

blame--is “powerfully incriminating,” which is why it
                                       44
must    be   subject    to   the   rigors       of   cross-examination.

Richardson, 481 U.S. at 208.

       Moreover,       the    admission         of     the     powerfully

inculpatory hearsay uniquely undermined Llorca-Meneses's

ability to present her defense and was not harmless: It

undercut        her          principal,          if          not       sole,

defense--ignorance--by          presenting       testimony         from   her

codefendant that she in fact conspired with him to commit

wire fraud.     It also severely compromised the credibility

of her testimony--which followed the admission of the

codefendant’s      statement       and    was    the    only       testimony

presented in her defense--that she was unaware of any

criminal activity, because the jury had already heard

otherwise from the codefendant.               The court observed her

at trial, and, from that observation, finds that, absent

evidence of the factual statement, it highly probable

that a reasonable jury would have concluded that she was




                                         45
an   innocent   bystander   or,   at   least,   that   there   was

reasonable doubt that she was otherwise.4

     Thus, the court concludes that the admission of the

statement from the plea agreement was extremely unfairly

prejudicial and warrants a new trial.           Although defense

counsel should have objected to the inculpatory hearsay,

the magnitude of the unfair prejudice still warrants a

new trial.      The introduction of it amounted to highly

prejudicial ‘plain error.’

     Moreover, the court is convinced that it itself

contributed, in part, to the erroneous admission of the

statement.      Rather than leaning over to the opposing

counsel’s table and quietly asking for a routine ‘no

objection to admissibility of evidence’ understanding,



    4. As stated, there is also some reason to question
whether the cash was evidence of Llorca-Meneses’s
participation in the conspiracy.        According to a
psychological   evaluation  of   Perez-Rives   prior  to
sentencing, the $ 6,000 cash seized was legitimate money
he earned by selling his truck.         See Psychiatric
Evaluation (doc. no. 108-2).   Indeed, at Perez-Rives’s
sentencing, the $ 6,000 was not included in calculating
the loss amount.

                                  46
defense counsel, instead, took the additional and special

step of asking for an on-the-record in camera hearing;

more was clearly at stake here.         He then announced that

he wanted "the Court's direction" with regard to his

posing the question to the witness about whether the

codefendant had pled guilty.           Tr. Transcript Sterling

Frith Testimony (doc. no. 90) at 31:4-17.        He said he was

seeking the court’s own advice on whether the question

was “proper” and “appropriate.”        Id.   He said he “wanted

to air that out.”      Id.   Therefore, his inquiry was, to

the court, broad and general.           The government simply

answered that it did not object to the question, and,

despite the broad nature of defense counsel’s request,

including   for   an   “airing”   of   the   issue,   in   no   way

suggested that the admission of the question would, or

even might, also lead to admission of the co-defendant’s

factual statement that Lloca-Meneses was, in fact, an

accomplice.

    The court would not have unconditionally ruled, in

the face of defense counsel’s broad inquiry, that the
                                  47
posing     of    the    initial     question          was     “proper”      and

“appropriate” if it had known the ruling was going to

lead to the admission of such highly unfairly prejudicial

and inadmissible evidence as the factual statement in the

plea     agreement--at         least,     absent       some     affirmative

representation, in the camera proceeding, that there was

some     reasonable      basis     for        the    admission       of   such

additional evidence as well.              In face of the defense’s

in camera broad request for guidance, the court should

have inquired as to where the evidence would lead, or the

government should have been forthcoming as to such.                          If

the    court    had    known    such,    and        applied   Rule    403   as

required, it would have most certainly found that the

probative value of the evidence, if it included the

factual statement, was substantially outweighed by unfair

prejudice.      The court would have found that the question

was not “proper” and “appropriate” in light of all the

circumstances or, in the alternative, would have limited

the evidence admitted in response.                     Moreover, when it

became clear that the government intended to introduce
                                         48
the factual statement, the court should have stepped in

and made clear that its ruling did not include this highly

prejudicial additional evidence or, at the very least,

should have re-examined the reasonableness of its initial

ruling (made in responses to defenses counsel’s request

for   an     in    camera       “airing”    of   the    issue)       and,    if

appropriate and effective, have taken curative steps.

      There       is    the   still   the   question     of    why    defense

counsel did not object to the admission of the factual

statement.         That is unclear.5        It may have been that the

admission was viewed as a reasonable extension of the

court’s      in        camera   ruling,     which      would    have        been

inaccurate.            Or defense counsel may have simply acted

unwisely in the heat of the events that quickly followed

in    wake    of        the     court’s     ruling     in     open     court.

Nevertheless, the court is firmly convinced that its



    5. Indeed, because the admission of the factual
statement was so clearly and egregiously unfairly
prejudicial    to   Llorca-Meneses,    the    specter   of
‘ineffective assistance of counsel’ hangs in the air.
But the court need not go there in light of its conclusion
so far.
                              49
ruling was a factor in, or at least an unfortunate shadow

overhanging,     the    later    prejudicial    admission   of   the

factual statement. And the only way to allay this concern

with certainty is for the court, in its discretion, and

in light of the very special circumstances presented, to

grant Llorca-Meneses a new trial.

    While a defendant is not entitled to a “perfect

trial,” she is entitled to a “fair one.” Lutwak v. United

States, 344 U.S. 604, 619 (1953).           Llorca-Meneses’s trial

was grossly unfair due to the admission of the factual

statement in the plea agreement.               As the court noted

immediately after trial, this was a close case, and

allowing   the   jury    to     hear   Perez-Rives’s   “powerfully

incriminating” statement that Llorca-Meneses conspired

with him to commit the crime as substantive evidence

against Llorca-Meneses unfairly undermined her defense.

There is a substantial probability the jury relied on the

inadmissible statements in coming to its guilty verdict.




                                       50
                   B. Newly Discovered Evidence

    The second motion seeks a new trial based on alleged

newly discovered evidence.            In order for this motion to

survive,    Llorca-Meneses          would    have   to     show   that   the

evidence     was     discovered       following       the     trial;     she

exercised due diligence to discover the evidence; the

evidence is not merely cumulative or impeaching; the

evidence is material to issues before the court; and that

the evidence is of such a nature that a new trial would

probably produce a new result.               United States v. Taohim,

817 F.3d 1215, 1223 (11th Cir. 2013).

    In support of her motion, Llorca-Meneses presents a

statement by the codefendant’s lawyer that it was that

lawyer's      impression            that      Perez-Rives          thought

Llorca-Meneses       had    nothing     to    do    with    the   criminal

activity.    This statement was disclosed to Llorca-Meneses

by the government.          In the letter from the government to

Llorca-Meneses, the government describes a conversation

between     Secret     Service       Agent     Marcus       Shumack,     the

Assistant    United        States    Attorney,      and     Perez-Rives’s
                                       51
attorney wherein Perez-Rives’s attorney said either: “He

(Perez-Rives) thinks that she (Llorca-Meneses) did not

know what was going on,” where “going on” referred to the

gas pump scheme in the case; or “I don’t think that he

(Perez-Rives) believes she (Llorca-Meneses) knew what was

going on.”6      Amended Motion for New Trial (doc. no.

120-1).        Perez-Rives   was     not    present    for   this

conversation.     The letter further describes a follow-up

conversation      the   government         lawyer     held   with

Perez-Rives’s    attorney,   where    Perez-Rives’s      attorney

stated that Perez-Rives never explicitly stated anything

about Llorca-Meneses’s culpability, rather this was her

impression based on her conversations with him and her

review of the evidence.

    Llorca-Meneses argues this evidence warrants a new

trial. She argues that the evidence would have a material

effect on her case and cause a different outcome because




    6. The first account was the government lawyer's
recollection of the conversation, the second account was
Agent Shumack’s recollection.
                              52
“such evidence directly contradicts the intent element

of [her] conviction.”        Amended Motion for New Trial (doc.

no. 120) at 1.       To show that she exercised due diligence

and could not have discovered the evidence prior to

trial, she asserts that she “could not have obtained this

evidence   prior     to    conviction     because   a   co-defendant

protected it through attorney-client privilege,” id., and

“Counsel       for   Llorca-Meneses       would     have   to    have

circumvented the confidential nature of attorney-client

privilege in order to obtain communications discussed in

the Department of Justice letter.”           Id. at 3.

    The    government       argues      Llorca-Meneses     has    not

satisfied her burden to show the alleged newly discovered

evidence would be admissible at trial as required for the

motion    to    survive.     As   explained       previously,    newly

discovered evidence does not include evidence that would

be inadmissible at trial.         Here, the putative evidence

is, at most, the opinion of the codefendant’s lawyer and,

second, is not based on any explicit statement about

Llorca-Meneses from the codefendant.
                                     53
      These       conversations      were,      as     Llorca-Meneses

acknowledges, protected by attorney-client privilege at

the time they took place, and this privilege can be waived

only by the client, intentionally.               See Fed. R. Evid.

502(a)-(b).       However, Llorca-Meneses does not address why

the attorney-client privilege no longer remains a barrier

to presenting the alleged new evidence should she receive

a   new    trial.        Llorca-Meneses   has    not    alleged   that

Perez-Rives waived privilege or that the statements are

no longer protected by attorney-client privilege.

      But more importantly, even if the impressions of

Perez-Rives’s lawyer based on conversations with him are

not   privileged,        Llorca-Meneses   has    not    argued,   less

shown, that they are otherwise admissible.               The lawyer's

statement is not only pure speculative opinion (that is,

not   in    any    way   factual),   it   is    also   impermissible

hearsay.

      The defendant carries the burden to satisfy each

element of the five-prong test, and Llorca-Meneses has

not argued any means by which the putative evidence would
                                     54
be   admissible   in   court.        The   evidence,   being

inadmissible, would not produce a different result at

trial.   Accordingly, this motion will be denied.



                           ***

     Accordingly, it is ORDERED that defendant Eunices

Llorca-Meneses's first motion for a new trial (doc. no.

88) is granted, and her second motion for new trial (doc.

no. 120) is denied.

     DONE, this the 13th day of November, 2018.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE




                                55
